OPINION AND ORDER
FELDMAN, Vice Chief Justice.
The court of appeals 169 Ariz. 512, 821 P.2d 174, held in this case that the state was entitled to allege that the charge of aggravated assault is a dangerous offense pursuant to A.R.S. § 13-604(G), even though the same conduct by the defendant — firing a gun — constituted both an element of aggravated assault and the dangerous nature of the aggravated assault.
We granted review of this case and two others,1 each presenting the same issue, to examine the propriety of such procedure. We are now informed that the state has agreed in this case to dismiss the allegation of dangerousness filed in the trial court and to proceed without that allegation. This effectively moots the issue. Accordingly, defendant has requested that we dismiss his petition for review.
Because the issue in this case is now moot, and because the two other cases present the same issue, we vacate the order granting the petition for review and deny the petition for review. In taking this action, we express no opinion on the merits.
GORDON, C.J., and CAMERON, MOELLER and CORCORAN, JJ., concur.

. State v. Lara, No. CR-91-0039-PR, and State v. Malone, No. CR-91-0131-PR.